DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claims 1, 10 and 19, Carlos discloses a method comprising: transmitting a physical protocol data unit (PPDU) comprising an enhanced directional multi gigabit (EDMG) header A field and a training (TRN) field to a second STA (6.2.2, Fig. 5, Table 2. A PPDU format with an EDMG Header A and a training (TRN) fields), wherein the EDMG header A field includes information on whether the  PPDU is transmitted through the plurality of channels based on a channel bonding or a channel aggregation (Table 4 and 5. The EDMG Header A field contains a Channel Aggregation bit indicating channel bonding or channel aggregation), and performing a beamforming training procedure on the plurality of channels with the second  STA (section 3.2, Transmission/reception with beamforming training is disclosed).
Carlos does not disclose wherein the TRN field, which is appended to the end of the PPDU, is differently configured based on the information indicated by the EDMG header A field; and wherein fields other than the TRN field in the PPDU are duplicated for the plurality of channels, and wherein the TRN field is transmitted through the bonded channel based on the information included in the EDMG header A field. Da Silva discloses systems and methods of communicating an Enhanced Directional Multi-Gigabit (EDMG) Physical Layer Protocol Data Unit (PPDU). Da Silva discloses the TRN field, which is appended to the end of the PPDU (see fig. 3, TRN field 325 is appended 
Regarding claims 2 and 11, Carlos discloses wherein the PPDU is configured in an order of a legacy shot training field (L-STF), a legacy channel estimation (L-CE) field, a legacy header (L-Header) field, the EDMG header A field, a beam refinement protocol (BRP) frame, and the TRN field (see section 3.2, 6.6.1, Fig. 25, Table 13 and page 7, BRP and SSW frames formats).
Regarding claims 3 and 12, Carlos discloses wherein the BRP frame comprises one of a sector identity (ID) field and a count DOWN (CDOWN) field  based on whether a short sector sweep (SSW) frame is used in a previously performed sector level sweep (SLS) phase (see section 6.2.3.3.3.1).
Regarding claims 4 and 13, Carlos discloses wherein the BRP frame comprises a CDOWN field, when the short SSW frame is used in the previously performed SLS  the BRP frame comprises a sector ID field, when the short SSW frame is not used in the previously performed SLS phase (see section 6.2.3.3.3.1).
Regarding claims 5 and 14, Carlos discloses wherein the channel bonding comprises two to four channel bonding, when the  PPDU is transmitted through the plurality of channels based on the channel bonding (see section 6.2.3.3.3.1).
Regarding claim 6, Carlos discloses wherein the channel aggregation comprises two channel aggregation or four channel aggregation, when the PPDU is transmitted through the plurality of channels ||is|| based on the channel aggregation (see section 6.2.3.3.3.1).
Regarding claim 7, Carlos discloses wherein the PPDU does not comprise an EDMG-STF field, an EDMG-CE field, and an EDMG header-B field (see section 6.2.3.3.3.1).
Regarding claim 8, Carlos discloses wherein the EDMG header A field comprises a 1-bit size indicator including information on whether the  PPDU is transmitted through the plurality of channels based on the channel bonding or the channel aggregation (see table 4).
Regarding claim 9, Carlos discloses wherein the 1-bit size indicator is a TRN aggregation subfield (see table 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463